Order filed June 2, 2016




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-16-00379-CV
                                 ____________

                           HENRY BAKER, Appellant

                                       V.

  CRAIG M. COSCARELLI, DALLAS CRAIG HUGHES, AND YVETTE
                        MASTIN, Appellees


                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-66593

                                   ORDER

      According to information provided to this court, appellant is attempting to
appeal a partial summary judgment. Our records reflect that the trial court’s
judgment was signed. Generally, appeals may be taken only from final judgments.
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not
dispose of all pending parties and claims, the orders remain interlocutory and
unappealable until final judgment is entered unless a statutory exception applies.
Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001).

      The clerk’s record has not been filed in this appeal. In response to notices
from this court, appellant filed an affidavit of indigence. We have not been advised
whether a contest to the affidavit was filed, and if so, the ruling on the contest.

      To determine our jurisdiction over this appeal, and if jurisdiction exists,
whether appellant is entitled to proceed without the advance payment of costs, we
issue the following order for a partial clerk’s record.

      We order the Harris County District Clerk to file a partial clerk’s record with
the clerk of this court on or before June 30, 2016. In order that this court may
ascertain its jurisdiction over the appeal, the partial clerk’s record shall contain (1)
the judgment being appealed; (2) any motion for new trial, other post-judgment
motion, or request for findings of fact and conclusions of law; and (3) the notice of
appeal. In addition, the partial clerk’s record shall contain: (4) appellant’s affidavit
of indigence; (5) the contest(s) to the affidavit of indigence, if any; (6) the trial
court’s order ruling on any contest; (7) any other documents pertaining to the claim
of indigence and the contests thereto.



                                         PER CURIAM